Citation Nr: 0126742	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes, and extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which granted service connection for 
PTSD, evaluated as 10 percent disabling, effective in July 
1999.  The November 1999 rating decision also denied 
entitlement to non-service-connected pension, and extra-
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).  During the pendency of the appeal, 
an October 2000 rating decision increased the evaluation of 
the veteran's PTSD to 50 percent, effective in July 1999.


REMAND

Factual Background

The veteran maintains that the current 50 percent evaluation 
assigned for his service-connected PTSD does not adequately 
reflect the severity of that disability.  In addition, the 
veteran maintains that his service-connected and non-service-
connected disabilities preclude him from securing 
substantially gainful employment.  

In correspondence received in November 1999, the veteran 
reported that he had participated in a private study for 
PTSD, sponsored by SmithKline Beecham Pharmaceuticals, with 
approximately 615 participants over a 15-week period.  The 
veteran said that the private doctor conducting the study 
found him suitable to join 

the group and diagnosed him with PTSD.  Since then, the 
private doctor had informed the veteran that he was 
prohibited by guidelines from divulging any information to VA 
about the study.  Accordingly, the Board finds that there is 
no reasonable possibility that this information is 
obtainable.

Various VA outpatient treatment reports, from early 1999 
through July 2001, have been associated with the veteran's 
claims file, including some properly submitted in July 2001 
with a waiver of adjudication by the RO.  An October 1999 VA 
treatment report, written by a VA medical doctor, provides 
that the veteran was being seen for a study and was taking 
some medication or a placebo and was advised to come to VA.  
He reported that after return from Vietnam he was drinking 
heavily, had nightmares, flashbacks and isolated himself.  He 
lost jobs due to alcohol abuse.  The veteran had good 
hygiene, intact judgment, clear speech, anxious and depressed 
mood, blunted/flat affect and good impulse control.  The Axis 
I diagnosis was PTSD and the current Axis V GAF was 70.  

In a January 2000 statement, the veteran indicated he lost 
his job as a police officer due to drinking.  

In January 2000, it was noted that the veteran reported that 
his occupational functioning had deteriorated significantly 
since 1992 and he had experienced multiple conflicts with 
employers and had difficulty with motivation and 
concentration.  He reported that intrusive thoughts and 
reexperinceing of events had increased to intrude on his 
consciousness.  The veteran feared intimacy in relationships, 
family relationships were distanced, and the veteran's 
daughter had no communication with him.  He had limited 
social contacts outside of the family with difficulty with 
trust issues.  The veteran's wife managed the home and wrote 
daily reminders for the veteran's basic schedule and routine 
tasks.  The veteran's mood was mild-moderately depressed.  

A January 2000 outpatient treatment record contains an 
impression including psychosis, not otherwise specified.  No 
basis for this impression is recorded.  The other impressions 
were recurrent otitis media, hypertension and smoking.   

The VA treatment records show that the veteran was in group 
therapy from August 2000 onward, and was noted to be active 
and cooperative.  In August 2000, the veteran described his 
symptoms, which included nightmares and flashbacks without 
suicidal or homicidal ideation.  The veteran noted that he 
did not take his medication.  He lived at home with his wife 
and son, stayed home watching TV and e-mailing, performed 
some exercise, and had no desire to go outside the home.  He 
had an older sister and brother with whom he kept in contact.  
The veteran had a BS in urban affairs.  He had been a police 
officer from 1970 to 1977, then tried sales, and from 1980 to 
1987 he was again a police officer.  From 1987 to 1990, he 
was a stock broker, and from 1990 to 1993 he was a private 
investigator for an attorney.  Since 1993, he had been an 
independent contractor as an investigator but the work was 
negligible.  He said that he was currently seeking vocational 
rehabilitation from VA.  

The veteran's VA treatment notes are negative for any 
systolic readings over 160, or any diastolic readings over 
90.  In January 2000, the veteran was assessed with 
hypertension and it was noted that his blood pressure of 
132/74 showed that it was under good control.  He was to 
continue his medication.  Hypertension was identified as an 
active problem, and as an assessed condition, in January and 
May 2001.  

The veteran's treatment notes are negative for complaints, 
findings, symptoms, or diagnoses pertaining to hearing loss.  

According to the report of an August 2000 VA PTSD 
examination, the veteran's claims file was reviewed.  The 
examiner did not provide her professional credentials.  The 
examiner reported that the veteran was 52 years old.  He 
complained of experiencing repeated and distressing memories 
of Vietnam, and reported flashbacks and nightmares.  He 
complained of emotional numbness and tried to avoid thoughts, 
feelings, conversations and experiences that reminded him of 
Vietnam.  The veteran reported social isolation, sleep 
disturbances, being easily startled and being overly alert.  
He said that he was easily angered.  


Regarding the veteran's history, the examiner stated that the 
veteran's PTSD symptoms were chronic and severe as evidenced 
by results of the Mississippi scale for PTSD, which indicated 
that he was well above the mean for people with PTSD.  This 
placed him in an extremely severe category in terms of 
symptoms.  The veteran was noted to have sought help at a VA 
PTSD clinic in January 2000, and weekly PTSD treatment with a 
doctor.  He denied suicidal or homicidal ideation.  The 
veteran had a college degree.  He was married once for four 
years with one child from that relationship.  He was 
currently married, for 15 years, and had a child from that 
relationship.  He last worked in 1992, could not get along 
with bosses, and found it very difficult to take orders or 
directions.  

On current examination, the veteran was well groomed and 
cooperative.  Emotionally, he appeared anxious, tense, and 
unhappy.  There were visible signs of anxiety such as 
tremors.  He described feeling guilty and agreed that he was 
experiencing fear a great deal of the time.  His impulse 
control was conforming and his speech was normal though with 
some latency of response.  He was alert and oriented in three 
spheres.  His mood was tearful, depressed and anxious with 
affect appropriate to content.  Other than flashbacks, no 
perceptual distortions were noted.  When asked how his 
medication was working, the veteran admitted that he had not 
been taking the prescription medication for anxiety and 
depression from his weekly doctor.  The examiner suggested 
that the veteran talk to his doctor about his reticence in 
taking them.  His scores on the Beck depression scale and 
anxiety inventory indicated that he was extremely depressed 
and anxious.  This depression and anxiety were noted to be 
part of his PTSD and secondary to them, not primary 
illnesses.  

The assessment was that the veteran met the criteria for DSM-
IV diagnosis of PTSD, continuous and chronic.  His social and 
industrial adaptability were severely impaired by his PTSD 
symptoms.  The Axis I diagnosis was PTSD, chronic.  His Axis 
V GAF equaled 50 (currently) and 45 (highest level past 
year).  

The report of an August 2000 VA general medical examination 
indicates that the veteran was self-employed and served 
subpoenas and did other such work for 

lawyers and other professionals.  He was noted to take 
medication for hypertension, and did not take his buspirone 
because it did not help his anxiety.  The veteran's right ear 
was without drainage or redness in the canal, but the TM was 
very dull and there appeared to be some kind of white film 
surrounding and crusting around the TM.  Blood pressure was 
130/80 sitting and laying down, with 140/90 standing.  It was 
noted that the veteran was on medication for hypertension.  
The sole diagnosis was hypertension, with adequate control on 
medication.  

Regarding the veteran's own testimony, in correspondence 
received in January 2000 he asserted that he had daily 
flashbacks.  Since he had stopped drinking his fear and 
hallucinations had become more apparent.  He said that it was 
difficult for him to talk about his symptoms in person, and 
that he kept his suicidal and homicidal ideation to himself 
in order to avoid being locked up.  Being fired from the 
police force had impaired his ambition for further employment 
and alienated him from other people.  At times he forgot his 
family members' names and what he was supposed to do each 
day.

During his July 2001 hearing, the veteran testified that he 
went in once a week for PTSD group therapy.  Transcript (T.) 
at pp. 3-4.  He also saw a psychiatrist about every two 
months.  T. at p. 4.  The veteran had increased his 
medication since his last VA examination.  The veteran said 
that he was not sure if the group benefited him or not, but 
it was a place he could talk about Vietnam.  He said that he 
had intrusive thoughts about Vietnam every day.  T. at p. 5.  
He explained that he also had flashbacks if he went outside, 
so he did not do that anymore.  The veteran said that he did 
not work per se, but every few months would serve a subpoena 
for an attorney.  He was open for doing private investigating 
but had not had any really good jobs for about 18 months.  
His PTSD affected his work as a private investigator.  T. at 
p. 6.  He said that he was fired from the St. Louis Police 
Department, and was then a stock broker for a year or so.  
The company did not continue and the veteran attempted to 
work with two co-workers but they were unable to get enough 
clients to stay in business.  The veteran said that at these 
jobs he felt spacey and was unable to concentrate, due to his 
PTSD.  T. at p. 7.  


The veteran said that he could still remember Vietnam 
vividly, but had trouble with short-term memory and would 
forget such things as appointments.  He reported panic 
attacks about once a week.  He had a college education.  T. 
at p. 8.  His wife kept the bills at his choice because he 
did not have the patience.  T. at pp. 8-9.  He reported that 
he spent his days watching TV, and that he cleaned the house 
but had to be reminded to do so.  He had a wife, son and 
daughter but his daughter did not talk to him.  T. at p. 9.  
He had not seen his daughter for three or four years, and 
when he tried calling her she would not speak to him.  His 
son was a difficult teenager.  The veteran said that he had 
trouble being around people and this made it difficult to be 
a processor server.  He could get flash backs while serving 
process due to certain smells and situations at which point 
he had to back off.  He also had problems with depression.  
T. at p. 10.  The veteran said that he had suicidal thoughts 
as everybody did, but no suicidal plans.  Several times he 
had gotten so mad he wanted to kill somebody so he kept away 
from people.  T. at p. 11.

Regarding his pension claim, the veteran said that he had a 
hearing problem, as well as being overweight.  T. at pp. 11-
12.  He was no longer on medication for high blood pressure.  
His hearing was his major problem.  He had tried to get an 
appointment for treatment but did not go because it was a 
six-hour wait.  T. at p. 12.  

The veteran said that all of his group sessions and all of 
his treatment took place at the VA Medical Center (VAMC) at 
Jefferson Barracks.  He said that he worked for the Police 
for seven years until his drinking interfered with his job.  
T. at p. 13.  After that he tried stock brokerage for about 
two years.  He then worked for an attorney for about two 
years before the attorney's legal practice disbanded.  The 
veteran then tried to get his own work and received a few 
jobs that way.  He had tried sales but was unable to do the 
memorizing and concentration, or have the proper attitude.  
T. at p. 14.  His business had declined every year.  His 
biggest salary as an investigator had been $10,000 in 1991 or 
1992, and the prior year he had earned $4,000 with business 
so bad that he did not even keep a ledger.  He did not have 
much activity and so far he had earned $1,000 in the current 
year.  He denied any other type of employment.  He explained 
that his wife had told him that she had lost all respect for 
him, and that he realized that he could appear grubby, but 

that he no longer drank.  He had received a degree in 
government affairs.  T. at p. 15.  He said that he had 
attempted to get vocational training from VA but had been 
told that he did not need any due to his college degree and 
was refused help.  He had gotten upset with the VA worker 
with whom he had spoken because she told him he needed mental 
help.  T. at p. 17.  The veteran said that he would submit 
additional VA treatment records.  T. at p. 18.  

Analysis

The Board concludes that additional development of the 
veteran's claims is necessary.  First, the recent VA 
examiners appear to be in conflict in their assessments of 
the severity of the veteran's PTSD, and its effects on his 
functioning.  In this regard, the Board notes that the 
October 1999 outpatient treatment report makes clear that a 
medical doctor wrote it.  By contrast, the report of the 
August 2000 VA PTSD examination is silent as to whether the 
examiner was a medical doctor, psychologist, physician's 
assistant, or some other type of health-care provider.  

In addition, an August 2000 outpatient treatment report 
states that the veteran noted that he did not take his 
medication.  Similarly, the August 2000 VA PTSD examination 
report indicates that the veteran was not taking his 
medication at that time.  This report appears to imply that 
with the medication prescribed to the veteran would 
ameliorate his condition.  

Next, the record is unclear as to whether the veteran has 
withdrawn from the workforce.  The veteran's VA outpatient 
treatment reports suggest that he was not working.  On at 
least one occasion in March 2000 he described himself as 
retired.  During his personal hearing, he testified that he 
was currently working, albeit his earnings were reportedly 
very modest.  

Finally, it is unclear whether the veteran has received VA 
Voc-Rehab training.  During August 2000 outpatient treatment 
he said that he was currently seeking vocational 
rehabilitation from VA.  During his July 2001 hearing, the 
veteran testified that he had tried to obtain VA vocational 
training.  His testimony was 
unclear as to whether he had actually received such training.  
At any rate, the RO has made no attempts to ascertain whether 
any Voc-Rehab records exist, and if so to associate them with 
the veteran's claims file.  

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas, 1 Vet. App. at 308.
On remand, the significance of the change in the law as to 
the facts of this case can also be considered.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of recent treatment for PTSD or any other 
conditions.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
contact all identified providers and 
request copies of the reports of the 
identified treatment, not already of 
record, including those from the 
Jefferson Barracks and St. Louis VAMCs.

3.  The RO should contact the St. Louis 
VAMC and obtain the professional 
credentials of the VA examiner who 
conducted the August 2000 VA PTSD 
examination.  

4.  Upon completion of (1), (2) and (3), 
but not contingent upon whether any 
additional records are obtained, the RO 
should arrange for a VA examination to 
determine the nature and severity of the 
veteran's PTSD.  It is imperative that 
the examiner has the claims folder 
available for review in conjunction with 
the examination.  All testing deemed 
necessary should be performed.  The 
examiner should provide an opinion as to 
the degree of medical probability that 
the veteran's PTSD precludes gainful 
employment.  Any opinion expressed must 
be accompanied by a complete rational.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

5.  Upon completion of (1), (2) and (3), 
but not contingent upon whether any 
additional records are obtained, the RO 
should arrange for a VA general 
medical examination to determine the 
nature and severity of all of the 
veteran's disabilities, both service-
connected and non-service-connected.  It 
is imperative that the examiner has the 
claims folder available for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  The examiner should provide 
an opinion as to the degree of medical 
probability that any or all of the 
veteran's disabilities, whether service-
connected or non-service-connected, 
preclude gainful employment.  Any opinion 
expressed must be accompanied by a 
complete rational.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

6.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

7. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to an evaluation in excess of 
50 percent for PTSD, and entitlement to a 
permanent and total disability rating for 
pension purposes, with extraschedular 
entitlement to pension under the 
provisions of 38 C.F.R. § 3.321(b)(2).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

